Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuwabara (JPH11340112A: provided by the IDS dated 10/23/2020).

Regarding claim 1. Fig 1-Fig 2 of Kuwabara disclose A semiconductor unit comprising:
a semiconductor substrate 10;
a first groove 11 provided in the semiconductor substrate, having a first width W1 (the width in Y-direction) and extending in a first direction (X direction); and
a second groove 13 provided in the semiconductor substrate in communication with the first groove, having a second width W2 (the width in Y-direction) different from the first width, and extending in a second direction (Y-direction) that intersects the first direction, 


Regarding claim 2. Kuwabara discloses The semiconductor unit according to claim 1, wherein the second width W2 is larger than the first width W1 (Fig 1).

Regarding claim 3. Kuwabara discloses The semiconductor unit according to claim 2, wherein the first groove is used for the alignment, and the second groove is used for discharge of a substance that enters the first groove ([0042]-[0043]:11 is a groove that forms a main body of the alignment mark and 13 is a fluid material receiving recess).

Regarding claim 4. Kuwabara discloses The semiconductor unit according to claim 3, wherein
a plurality of the first grooves is arranged at a predetermined interval in a region from a first position to a second position (Fig 1), the first position and the second position being at a distance from each other in the second direction (Fig 1), and
the second groove is provided at least at one ends of the plurality of first grooves (Fig 1).



Regarding claim 12. Kuwabara discloses The semiconductor unit according to claim 1, wherein the semiconductor substrate includes a silicon layer ([0038]:15 is Si substrate).

Regarding claim 14. Kuwabara discloses The semiconductor unit according to claim 1, wherein the first direction and the second direction are orthogonal to each other (Fig 1). 

Allowable Subject Matter
Claims 6-11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “an insulating film provided on a side wall of the first groove and a side wall of the second groove and having a thickness t1; and a plating film stacked on the insulating film and having a thickness t2”.



Regarding claim 13. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a sealing substrate opposed to the semiconductor substrate; and a functional device provided between the sealing substrate and the semiconductor substrate, the first groove and the second groove are provided in a surface of the semiconductor substrate opposite to a surface thereof opposed to the sealing substrate”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Changhyun Yi/Primary Examiner, Art Unit 2826